DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 17/230,942, filed on 14 April 2021, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 11 June 2021 has been considered. An initialed copy of form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “determining a current location based on the target image”.  Independent claims 10 and 19 recite a substantially similar limitation.  This claim limitations, when given its broadest reasonable interpretation, may be performed in the human mind. For example, a person merely looking at the target can mentally estimate a current location based on the target image.  Therefore, this limitation is an abstract idea and claims 1, 10, and 19 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 10, and 19 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “receiving a query image of a current environment of the agent captured by a sensor integrated with the agent” and “receiving a target image comprising a first set of keypoints matching a second set of keypoints of the query image, the first set of keypoints generated based on a task specified for the agent”. Insignificant extra-solution activity does not integrate the judicial exception into a practical application. Data gathering is insignificant extra-solution activity. Receiving a query image and a target image are both data gathering. Therefore, these limitations do not integrate the judicial exception into a practical application. 
Claims 10 and 19 recite substantially similar limitations as claim 1. Claim 10 also recites the additional elements “a processor”, “a memory coupled with the processor”, and “instructions stored in the memory and operable, when executed by the processor, to cause the apparatus”, while claim 19 recites the additional element “non-transitory computer-readable medium having program code recorded thereon for localization performed at an agent (UE), the program code executed by a processor”. Merely using a computer as a tool to perform the abstract idea does not integrate the judicial exception into a practical application. These limitations simply represent a generic computer that implements the judicial exception and the insignificant extra-solution activity. Therefore, claims 10 and 19 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 10, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. In addition, an abstract idea that requires nothing more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities does not amount to significantly more than the judicial exception. Receiving data is an example of a generic computer function. Receiving the query image and the target image is simply receiving data, which is a generic computer function. Therefore, claims 1, 10, and 19 do not include additional elements that amount to significantly more than the judicial exception.
Based on the above analysis, claims 1, 10, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 2-4, 7-9, 11-13, 16-18, and 20 further define a previously-identified additional element. However, even as further defined, the additional elements are still just data gathering and do not integrate the judicial exception into a practical application. Further, these additional elements are still just receiving data, which is a generic computer function. Therefore, these additional elements as further defined do not amount to significantly more than the judicial exception.  

Claim 5 recites the additional element “receiving the 3D map from a remote device” and “storing the 3D map at the agent”. Claim 14 recites substantially similar limitations. Data gathering does not integrate the judicial exception into a practical application. Receiving and storing 3D map information is data gathering. Further, receiving and storing data and receiving data over a network are also generic computer functions. Performing generic computer functions do not amount to significantly more than the judicial exception. Receiving the 3D map information and storing the 3D map information are generic computer functions. Further, receiving the 3D map from the remote device is just receiving data over a network, which is also a generic computer function. Therefore, claims 5 and 14 do not recite additional elements that integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.

Claim 6 recites the additional elements “transmitting the query image to the remote device” and “receiving an updated 3D map based on the transmitted query image, the updated 3D map comprising updated keypoints based on the query image”. Claim 15 recites substantially similar limitations. Data gathering and data output are extra-solution activity, which does not integrate the judicial exception into a practical application. Transmitting the query image is outputting data, while receiving the updated 3D map is receiving data. Therefore, these additional elements do not integrate the judicial exception into a practical application. Further, receiving and transmitting data over a network are generic computer functions. Performing generic computer functions do not amount to significantly more than the judicial exception. Transmitting the query image to a remote device and then receiving the updated 3D map are receiving and transmitting data over a network. Therefore, these additional elements do not amount to significantly more than the judicial exception. Therefore, claims 6 and 15 do not recite additional elements that integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, 9-11, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kutliroff (US 2016/0379092 A1).

	Regarding claims 1, 10, and 19, Kutliroff discloses a system for building a map and subsequent localization and teaches:
a processor; a memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus (SLAM system 100 implemented in a small form factor device 1000, such as a mobile computing device, including processors, software, and machine-readable medium – see at least Fig. 10 and ¶ [0097]-[0102]): 
receive a query image of a current environment of the agent captured by a sensor integrated with the agent (at 702, position locating module receives sensor data 701 – see at least Fig. 7 and ¶ [0065]; sensor data may include two-dimensional image data – see at least ¶ [0025]); 
receive a target image comprising a first set of keypoints matching a second set of keypoints of the query image, the first set of keypoints generated based on a task specified for the agent (at 710, a keyframe group associated with a region in the map data is identified – see at least Fig. 7 and ¶ [0069]; keyframe group includes a keyframe, i.e., frame of image data, and may depict one or more keypoints – see at least ¶ [0049]; keyframe group may be identified as a function of keypoints included in the keyframe associated with the keyframe group and the image data from the captured frame – see at least ¶ [0070]); and 
determine a current location based on the target image (at 710, the position locating module identifies a camera pose associated with the matching keyframe – see at least ¶ [0070]; camera pose associated with the matching keyframe identifies position of the sensor – see at least ¶ [0027]; localization by searching keypoints within keyframes – see at least ¶ [0012]).  

Regarding claims 2, 11, and 20, Kutliroff further teaches:
wherein the second set of keypoints comprises features of the current environment (a keypoint is a point of interest within a frame and can be used to distinguish identity and location of objects in the image data within the frame – see at least ¶ [0049]).  

Regarding claims 7 and 16, Kutliroff further teaches:
wherein the first set of keypoints are generated based on a set of images (a map building process 300 builds a map by initializing new keyframe groups at 308 – see at least Fig. 3 and ¶ [0042]-[0047]; keyframe groups are initialized at 308 based on received sensor data 301 – see at least Fig. 3 and ¶ [0043]; sensor data may include two-dimensional image data – see at least ¶ [0025]; the map building process is looped such that more keyframe groups may be initialized if more sensor data 301 is received – see at least Fig. 3; map building process 300 is repeatedly executed to process 60 or more camera poses per second – see at least ¶ [0042]).  

Regarding claims 9 and 18, Kutliroff further teaches:
wherein a distance between a location corresponding to the query image and a location corresponding to the target image satisfies a distance condition  (the position locating module performs this search by calculating a distance metric (e.g., cosine similarity) between each of the keyframes associated with the keyframe group and the image data from the captured frame – see at least ¶ [0070]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kutliroff in view of Lin et al. (CN 112541970).

Regarding claims 8 and 17, Kutliroff further teaches:
wherein each of the set of images is captured at a different time (map building process 300 is repeatedly executed to process 60 or more camera poses per second – see at least ¶ [0042]).

Kutliroff fails to teach but Lin discloses centralized collaborative SLAM and teaches:
wherein each of the set of images is captured with a different sensor (multiple clients may send map information to service end, which uses the plurality of client map data to construct the map – see at least ¶ [0002] of machine translation; i.e., sensors from different clients are different sensors).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for building a map of Kutliroff to provide for capturing sets of images with different sensors, as taught by Lin, to construct a map with richer information to prevent location failures (Lin at ¶ [0002]-[0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666